 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJoe's Plastics, Inc.andLuis SalazarJoe's Plastics, Inc.andUnited Rubber,Cork, Lino-leum and Plastic Workers of America, AFL-CIO-CLC. Cases 21-CA-21045 and 21-CA-2124516 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 31 August 1984 Adminstrative Law JudgeFrederick C. Herzog issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief, cross-exceptions, and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions,2 only to the extent consistent with thisDecision and Order.31.On 6 February 1982,4 approximately 8 to 10of the Respondent's employees gathered at a parknear the plant before they were to meet with aunion official. As the employees were leaving, Su-pervisorMendoza, who had been present at thegathering, 5 said to employee Ramon Ramirez,"Don't get involved, because there are problemsthat you're going to get in. We better leave." Thetwo then left together. The judge concluded thatMendoza threatened Ramirez with reprisals in vio-lation of Section 8(a)(1).We disagree.The complaint does not allege that MendozathreatenedRamirez. The evidence of Mendoza'sstatement came out incidently during the testimonyiThe General Counsel and the Respondent have excepted to some ofthe judge's credibility findingsThe Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings2 In finding that the Respondent engaged in unlawful surveillance andinterrogations, the judge relied on, inter alia, the small-plant doctrine Inview of the judge's finding that Supervisor Mendoza knew of the em-ployees' union activities, we find it unnecessary to pass on the judge's re-liance on the small-plant doctrineThe judge found, and we agree, that the Respondent violated Sec8(a)(1) by creating the impression of surveillance when Supervisor Men-doza responded, when asked what he was doing at the employees' unionmeeting, that he had his source of informationaAs a majority of the Respondent's employees speak Spanish, someexclusively, we find that the remedial policies of the Act will be best ef-fectuated by ordering the Respondent to post copies of the notice in Eng-lish and Spanish4All dates are in 19825We agree with the judge that Mendoza's presence at the park consti-tuted unlawful surveillanceof employee Luis Salazar who stated that he over-heard Mendoza make the statement to Ramirez. Sa-lazarwas not cross-examined on this point, Rami-rez did not testify at all, and Mendoza was notquestioned about the alleged threat, although hewas asked about his presence at the meeting. Inthese circumstances we find that the incident wasnot fully litigated.Accordingly,we reverse thejudge's conclusion that Mendoza's statement violat-ed Section 8(a)(1) of the Act. SeeMiddletown Hos-pital Assn.,282 NLRB 541 (1986).2.The judge found that by providing employeeswith coffee and doughnuts at a safety meeting heldon 30 March the Respondent unlawfully granted abenefit to the employees. We disagree. Although itwas unusual for the Respondent to provide refresh-ments at meetings, we believe that coffee anddoughnuts are too minimal a "benefit" to interferewith, restrain, or coerce the employees in the selec-tion of their representative. Furthermore, providingsuch refreshments is a legitimate campaign device.Accordingly, we dismiss this portion of the com-plaint.We agree, however, with the judge's findingthat at this meeting the Respondent unlawfully so-licitedgrievancesand impliedly promised toremedy them. We note that although the Respond-ent referred to the meeting as a "safety" meeting,such meetings were unusual and previously had notinvolved employees to the extent shown here, andthe credited testimony indicates that the primarysubject of discussion was the Union. SeeNLRB v.Rich's of Plymouth,578 F.2d 880, 883 (1st Cir.1978).Moreover, the Respondent admits askingemployees what they needed to do their work, towhich employees responded with specific sugges-tions.Further, the Respondent's co-owner, La-Fountain,wrote down the employees' suggestionsand told employees that similar meetings would beconducted in the future.We thus agree with thejudge that although some of the employee sugges-tions concerned increased safety, such matters, aswell as other issues raised by the employees, consti-tuted grievances of the employees, and the Re-spondent's solicitation of such grievances and itsimplied promise of remedial action violated Section8(a)(1).3.The General Counsel excepts to the judge'sfinding that the General Counsel did not allege as aviolation the institution and maintenance of the Re-spondent'swrittenwarning system and to thejudge's failure to find the violation.We find, con-trary to the judge, that the complaint does in factallege that the Respondent violated Section 8(a)(1)and (3) by establishing a written warning systemandwe further find that the General Counselproved this allegation.287 NLRB No. 22 JOE'S PLASTICS211The use of a warning system as part of a discipli-nary procedure is permissible when the procedureisnot implemented in response to protected unionactivities of employees.When the warning systemisused to discourage union activity,it is impermis-sible. In this case we find the warning system wasinstituted in response to union activity.The Re-spondent'sknowledge of the employees' union ac-tivity dated at least to January and the system was,as the judge found,either instituted or "revital-ized"inFebruary at the height of,that activity.Concurrent with the revitalization of the warningsystem,supervisors interrogated employees abouttheir union activities,engaged in surveillance oftheir union meetings,and created the impressionthat their union activities were under surveillance.The Respondent's union animus is thus clearly es-tablished.Further,the judge discredited co-ownerLaFountain's testimony that there was a warningsystem in place before union activity began, andconcluded,instead,that the Respondent had nosystem or guidelines on when to administer disci-pline or firm policies regarding written warningsprior to the discharge of union activist Salazar.TheRespondent'sknowledge of and animustoward union activity, coupled with its lack of anyprior disciplinary guidelines or policies on writtenwarnings and its institution of the warning systemat the height of union activity,establish a primafacie case that the warning system was institutedfor discriminatory purposes.In the absence of anyevidence proffered by the Respondent that itwould have established the written warning systemregardless of union organizing, we find the Re-spondent violated Section 8(a)(3) and(1) of the Actby instituting the warning system.64.Having concluded that the Respondent'swarning system was unlawful, 'itfollows that theattendant warnings to Salazar and Robledo and thedischarge of Salazar,being premised on warningsreceived under the unlawful system,also violatedSection 8(a)(3) and(1).Accordingly, we reversethe judge's dismissal of these complaint allegations.Regarding Salazar,the judge found he hadworked for almost 4 years at the Respondent's fa-cility and was considered a valuable and skilledemployee, although somewhat troublesome becauseof his repeated failure to punch his timecard. Sala-zar was reminded constantly that he was required6Contrary to the assertion of our dissenting colleague,we are notfashioning a presumption based on the mere coincidence in timing be-tween the institution of the warning system and the union activity in find-ing this violationRather, applying the analysis ofWright Line,251NLRB 1083(1980), enfd 662 F 2d 899 (1st Cir 1981),we find that theGeneral Counsel has established a prima facie showing of a violationbased on the various facts set forth above,which include timing,and thatthe Respondent has failed to rebut the prima facie caseto punch his card,but within 2 weeks of the Re-spondent'sknowledge of Salazar'sunion activism,the timecard problem,previously tolerated by theRespondent,suddenly resulted in a written warningthat Salazar was required to sign in order to returntowork.Salazar refused to sign the warning andtold the Respondent's official,Richard Mason, thathe could fire Salazar if he wanted.Mason initiallytold Salazar he was fired,but moments later urgedSalazar to sign the warning and return to work.When Salazar refused,Mason asked him a secondtime to sign and on Salazar's second refusal Masonleft to have Salazar's final check made out. Afterinstructing a secretary to make out the check,Mason asked Salazar a third time to sign and Sala-zar again refused.About an hour and a half later,after Salazar had unsuccessfully attempted to getotherofficialsof the Respondent to overturnMason's insistence on having the warning signed,Salazar returned to Mason and said he would signthe warning and return to work.Mason,however,refused to take him back.The judge found that"all the necessary ingredi-ents exist for finding that Salazar'sdischarge was,motivated by considerations which are illegal, i.e.,retaliation for having engaged in union activities,"yet he declined to find a violation because Salazarrepeatedly refused to acknowledge and sign a validdisciplinarywarning.Thus, the judge concludedthat if an employee repeatedly refuses to acknowl-edge valid warnings and then repeatedly refusesoffers of reemployment,as did Salazar,he mustaccept the danger that the employer may changehis mind,as did Mason.Central to the judge's analysis is his finding thatthe discharge occurred as a result of the refusal tosign avaliddisciplinary warning. As stated earlier,however,we find the warning system is unlawful,and any warning issued pursuant to it is thereforeinvalid.Inasmuch as the discharge was based onthe application of an unlawful warning system, weconclude that a prima facie case has been madethat the discharge is unlawful. We further find thatthe Respondent failed to establish that the conductfor which Salazar was given the warning was suffi-cient to rebut the prima facie case. Thus, Salazarwas warned for failing to punch his timecard. TheRespondent did not initially determine that heshould be discharged for this infraction.Itdis-charged Salazar only after he refused to sign thewarning and then three times offered to reemployhim if he would sign the warning The Respondent,therefore,has not shown that it would, in anyevent,have discharged Salazar for his failure topunch the timecard.Nor can the Respondent estab-lish that it would have discharged Salazar for re- 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpeatedly refusing to sign the warning even in theabsence of union activity because the warningsystem itself was unlawfully instituted in responseto union activity. Accordingly, we find that Sala-zarwas discharged in violation of Section 8(a)(3)and (1) of the Act.As with Salazar, Robledo, a known union sup-porter,was issued a written warning pursuant tothe unlawful warning system thereby establishing aprima facie case that his warning was unlawful. Wefurther find that the Respondent failed to show itwould have issued the warning to Robledo in theabsence of union activity. The Respondent's super-visor,George Marinakis, credibly testified that thewarning had been given after Robledo was late forwork four times in 1 week. However, Marinakisconceded that his warning to Robledo was the firsthe had issued in approximately 2 years eventhough Robledo had been late on other occasionsduring this period. Furthermore, he admitted otheremployees arrived late for work at times, but hadnot received warnings. The Respondent submittedno other evidence in defense of its action. We con-clude that the Respondent failed to rebut the Gen-eralCounsel's showing that Robledo was issued awarning in violation of Section 8(a)(3) and (1) ofthe Act.AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 3."3.By interrogating employees concerning theirown or other employees' union activities, leanings,or sympathies; engaging in surveillance of such ac-tivities or by creating the impression among its em-ployees that it was engaging in surveillance of suchactivities;and soliciting grievances and impliedlypromising to remedy the same, the Respondent hasviolated Section 8(a)(1) of the Act."2.Redesignate Conclusion of Law 4 as Conclu-sion of Law 5 and substitute the following for Con-clusion of Law 4."4. By instituting a written warning system, issu-ing written warnings to Enrique Robledo and LuisSalazar, and discharging Luis Salazar to discourageunion activity, the Respondent has violated Sec-tions 8(a)(3) and (1) of the Act."THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, it shall be orderedto cease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the Act.To remedy the discharge found unlawful herein,the Respondent shall offer Luis Salazar immediateand full reinstatement to his former position of em-ployment or, if that position no longer exists, to asubstantially equivalent position,without prejudiceto his seniority or other rights and privileges, andmake him whole for any loss of earnings he suf-fered as a result of the Respondent'sunlawful ac-tions.Loss of earnings shall be computed as pre-scribed inF.W.WoolworthCo, 90NLRB 289(1950), plus interest computed in the manner andamount prescribedinNewHorizonsfor theRetard-ed.7Also, having unlawfully issued written warningsto employees Salazar and Robledo, the Respondentshall be ordered to remove from its records anyreference to such warnings and shall inform eachof these employees,inwriting,that such referenceshave been removed and that the conduct found un-lawful herein will not be used as a basisfor furtherpersonnel actions concerning any of them.SterlingSugars,261NLRB 472(1982).ORDERThe National Labor Relations Board orders thatthe Respondent, Joe's Plastics, Inc., Los Angeles,California, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Interrogating employees concerning theirown or other employees' union activities, leanings,or sympathies(b)Engaging in surveillance of the union activi-ties of their employees and creating the impressionamong its employees that it was engaging in sur-veillance of such activities.(c) Soliciting grievances and impliedly promisingto remedy them if the employees refrain from se-lecting a union as their collective-bargaining repre-sentative.(d) Issuing warnings to or discharging any em-ployees for engaging in protected concerted activi-ties.(e)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Luis Salazar immediate and full rein-statement to his former job or, if that job no longer7 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after I January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to I January 1987 (the effective date of the 1986amendment to 26 US C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) JOE'S PLASTICS213exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights andprivileges; and make him whole, with interest com-puted in accordance with the formula set forthabove in the remedy section, for any loss of earn-ings he may have suffered as a result of his dis-charge on 22 February(b)Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(c)Remove from its files any reference to thewarnings and discharge found unlawful herein, andnotify each of the individuals so warned and dis-charged, in writing, that this has been done andthat evidence of the unlawful conduct will not beused as a basis for future personnel actions againstany of those individuals.(d)Post at it Los Angeles, California facilitycopies of the attached notice marked "Appendix."8Copies of the notice, shall be in English and Span-ish,on forms provided by the Regional Directorfor Region 21, after being signed by the Respond-ent's authorized representative, shall be posted bytheRespondent immediately upon receipt andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot specifically found.CHAIRMAN DOTSON, dissenting in part.Contrary to my colleagues, I would not find thatthe Respondent unlawfully solicited and impliedlypromised to remedy employee grievances at the 30March safety meeting On this date approximately12 employees attended a meeting at the request oftheRespondent's president, Joe LaFountain. La-Fountain asked the employees if there was any-thing the employees needed to do their work. Sev-eralemployees responded, stating they neededmore earplugs and work gloves and that some8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "forklifts leaked oil. LaFountain wrote down theircomments and told the employees more meetingswould be held in the future. The Respondent hadvery legitimate business reasons for seeking the em-ployees' comments on safety matters. Certain prob-lems arose regularly, e.g., employees not wearingor improperly using safety gear, and the Respond-ent reasonably wanted to ensure that the safetyissues discussed at the regular supervisory meetingswere understood by the employees. The Respond-entwas not obligated to ignore operational prob-lems affecting employee safety and productivityjustbecauseanorganizingcampaignwas inprogress.Under these circumstances, I would notfind that LaFountain's questions constituted an un-lawful solicitation of grievances. Further, there isno evidence to support a finding that the Respond-ent impliedly promised to address the employees'complaints. LaFountain merely took notes duringthe meeting, which is insufficient in itself to createa reasonable belief in the employees that their re-quests would be granted. Therefore, I would findthat the Respondent did not unlawfully solicit em-ployee grievances or promise to remedy them, andIwould dismiss these complaint allegations.While I agree with my colleagues that the com-plaint sufficientlyallegesthat the Respondent vio-lated Section 8(a)(3) and (1) by establishing a writ-ten warning system, I cannot agree with their con-clusion that the system was instituted or "revital-ized" because of the employees' union activities.The record discloses that the Respondent had noformal disciplinary system and no written guide-lines on when to administer discipline. Employees,were advised verbally by their supervisors of vari-ous work rules or policies, e.g., drinking or gam-bling on the premises, attendance, and punching inor out. Verbal warnings and at least one writtenwarning had been issued prior to February 1982.At that time, the Respondent's officials determinedthat a system of written warnings was necessary todocument employee disciplinary problems At thissame time, the employees' initial organizing cam-paign was getting underway.On Monday, 22 February, employee Luis Sala-zar, the plant's leading union adherent, was giventhe first written warning under the system for fail-ing to punch out on the previous Friday. WhenWarehouse Supervisor Richard Mason gave Sala-zar the warning slip to sign, Mason told Salazarthat he had been told many times to punch in andout and the written warning would remind him todo it. Production Supervisor George Marinakis ad-vised Salazar that the Respondent had new rulesand if Salazar did not punch his timecard, hewould be given a warning. 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDContrary to my colleagues, I would find theGeneral Counsel has failed to sustain her burden ofestablishing that the warning system was imple-mented because the employees engaged in unionactivities.The majority's finding is based whollyon circumstantial evidence and the inferencesdrawn therefrom. Such evidence does not supporta finding, let alone an inference, that the Respond-entwas unlawfully motivated by the employees'union activities.As the judge noted, the Respondent's plan to im-plement its written warning system coincided withthe organizing campaign. I will not presume thatby the mere coincidence of timing the Respondentviolated the Act.' The majority's reliance on sucha presumption is untenable particularly in light ofthe judge's finding, with which I agree, that theapplication of the warning system was not pretex-tual.Therefore, I would find that the Respondent didnot violate Section 8(a)(3) and (1) by institutingand maintaining a written warning system as al-leged.Accordingly, I would, for the reasons statedby the judge, find that the Respondent did not vio-late Section 8(a)(3) and (1) by issuing a warning toSalazar and Robledo and subsequently dischargingSalazar.2ISee my concurring and dissenting opinion inAdams Super Markets,274 NLRB 1334, 1336-1337 (1985), in finding that the General Counselhas failed to establish a prima facie case2Regarding the 8(a)(l) allegations involving Supervisor Mendoza, Iagree with the majority that his presence at the union meeting in the parkoutside the plant constituted unlawful surveillance in agreement with thejudge, however, the majority further found that Mendoza's response,when asked what he was doing at the meeting, that he had his source ofinformation,also created an unlawful impression of surveillance I find itunnecessary to pass onwhether Mendoza's response created theimpres-sion of surveillance, finding the violation would be cumulative and wouldnot affect the OrderIfurther agree with the majority that Mendoza's alleged threat to Ra-mirez in the park was not fully litigated and this complaint allegationshould be dismissed However, even assuming the issue was fully litigat-ed, I would find Mendoza's statement to be too ambiguous to constitute athreat of reprisal Because Mendoza and Ramirez were friends and wentto the park together, the statement on its face could refer to any subjectthe two men had been discussing Mendoza did not specifically refer tothe Union when he told Ramirez not to get "involved" nor did he identi-fy the "problems" that would ensue The judge merely speculated thatMendoza was threatening Ramirez that involvement with the Union wasfraught with problems Such speculation is not sufficient to support find-ing the statement a threat Accordingly, on this basis, I would find thatMendoza's statement was not unlawful and would dismiss this portion ofthe complaintFinally,Idisagree with my colleagues decision,sua sponte,to requirethe Respondent to post copies of the notice in English and Spanish Inthe absence of a request by any party that the notice be posted in Englishand Spanish,Iwould not disturb the judge's order in this regardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate you about your ownor other employees' union activities, leanings, orsympathies.WE WILL NOT keep your union activities undersurveillance or create the impression that we aredoing so.WE WILL NOT solicit your grievances and im-pliedly promise to remedy them in order to induceyou to opposea union.WE WILL NOTissuewarningsor discharge youbecause of your activities in support of a union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Luis Salazar immediate and fullreinstatement to his former position of employmentor, if his job no longer exists, to a substantiallyequivalent position, without prejudice to his senior-ity and other rights and privileges previously en-joyed.WE WILL remove from our files any reference tothewarnings issued to Luis Salazar and EnriqueRobledo and to the discharge of Luis Salazar, andnotify these employees in writing that this has beendone, and that evidence of these unlawful actionswill not be used by us as a basis for future person-nel actions against such employees.JOE'SPLASTICS, INC.Salvador Sanders,Esq,for the General Counsel.Michael A.Hood,Esq.(Paul,Hastings,Janofsky&Walker),of Costa Mesa, California,for the Employer.DECISIONSTATEMENT OF THE CASEFREDRICK C. HERZOG, Administrative Law Judge. OnFebruary 25, 1982, Luis Salazar, an individual, filed acharge in Case 21-CA-21045 On August 24, 1982, theRegional Director for Region 21 of the National LaborRelations Board filed a complaint based on Salazar'scharge, alleging, in general, that the Respondent has en-gaged in various conduct in violation of Section 8(a)(1)of the Act, including threats, surveillance, and interroga-tion, and that Salazar had been illegally discharged in JOE'S PLASTICSviolation of Section 8(a)(1) and (3) of the Act. By itsanswer,Respondent denied that it had engaged inwrongdoing.On May 7, 1982, the charge in Case 21-CA-21245 wasfiledby United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO-CLC (the Union)against Joe's Plastics alleging that Enrique Robledo hadbeen discharged in violation of Section 8(a)(1), (3), and(4) for having supported the Union and in retaliation forhis participation in a related R-case proceeding, when hehad been subpoenaed to appear as a witness on behalf ofthe Union.On September 29, 1982, the Regional Director forRegion 21 of the National Labor Relations Board issuedan order consolidating cases, consolidated amended com-plaint, and notice of hearing in both cases. The com-plaintalleged that the Respondent violated Section8(a)(3) of the Act by issuing a written warning of disci-pline to employees Salazar and Robledo pursuant to a re-cently instituted written warning policy, by dischargingSalazar on or about February 22, 1982, and by transfer-ring Robledo on or about April 23, 1982, to more oner-ous work duties In addition to the various allegations of8(a)(1) violations previously mentioned, the consolidatedcomplaint alleged that employee grievances were solicit-ed and that promises to remedy them were held out tothe employees By its answer Respondent denies allwrongdoingAccordingly, this case was tried before me at Los An-geles,California, on January 19, 20, and 21, 1983. At thetrial, all parties were afforded the right to participate, toexamine, and cross-examine witnesses, and to adduce evi-dence in support of their positions. In addition, the par-tieswere afforded the right to file briefs and make all ar-gument at the conclusion of the trial.Based on the record thus compiled, plus my consider-ation of the briefs filed by the parties, I make the follow-ingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe consolidated complaint alleges, and Respondent'sanswer admits, that at all times material, Respondent, aCalifornia corporation, has been engaged in the manufac-ture and distribution of plastic raw materials from a facil-ity located in Los Angeles, California, that Respondentannually purchases and receives goods and productsvalued in excess of $50,000 directly from suppliers locat-ed outside the State of California, and that Respondent isan employer engaged in commerce in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act I so find and conclude.IT.THE LABOR ORGANIZATIONThe consolidated complaint alleges, and the Respond-ent's answer, as amended at the hearing, admits that theUnion is, and has been at all times material, a labor orga-nization within the meaning of Section 2(5) of the Act Iso find and conclude.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Issues2151.Whether Respondent terminated the employment ofLuis Salazar on February 22, 1982, for discriminatoryreasons, in violation of Section 8(a)(3) and (1) of theAct?2.Whether Respondent transferred Enrique Robledotomore onerous work duties based on discriminatoryconsiderations in violation of Section 8(a)(3) of the Act?3.Whether Respondent issued warnings to Salazar andRobledo based on discriminatory consideration in viola-tion of Section 8(a)(3) and (1) of the Act?4.Whether Respondent violated Section 8(a)(1) of theAct by threatening employees, or by soliciting griev-ances from the employees and promising remedial actionthereon, by interrogating employees, by surveilling em-ployees' union activities, or otherwise?B. "Union Activities, " "Knowledge, " and Certain8(a)(1) Violations1FactsThe Respondent, in furtherance of its business of man-ufacturing plastic products, purchases scrap plastic mate-rials from manufacturers of plastic products, grinds thematerial and turns them into pellets, and in turn sells thepelletsback to the manufacturersRespondent's co-owners are Ron Matik and Joe LaFountain. They consti-tute Respondent's management team, together with Rich-ardMason, who has specific charge of shipping and re-ceiving,warehouse operations, and maintenance, andGeorge Marinakis, who has charge of production Addi-tionally,Respondent has three production supervisors,Alberto Martinez, Gilberto Mendoza, and Alfredo CanoEach reports to Marinakis. Martinez has charge of thefirst (day) shift,Mendoza, the second (swing) shift, andCano, the third (night) shift i On March 3, 1982, theUnion filed a petition for a Board-conducted electionamong Respondent's production, maintenance, and jani-torial employeesPursuant to a stipulation for consentelection the Board held an election on April 15, 1982.The resultswere that, of approximately 34 eligiblevoters, 12 cast ballots in favor of the Union and 17 caseballots against the Union, with 4 challenged ballots.As is common, the dissatisfaction of one more employ-ee coincided more or less with the advent of the Unionon the scene. Thus, in August and September 1981 Sala-zar and other employees spoke, in the Respondent's cafe-teria area, of their dissatisfaction over the failure or Re-spondent to give them pay raisesWhile discussing thistopic with 10-12 other employees, Salazar told them thatiWhile it is admitted that the three shift supervisorsare supervisorswithin themeaningof Sec 2(11) of the Act, Respondentargues in itsbrief that they should not be considered members ofRespondent's man-agement, and are not possessed of the same authorityasMatik,LaFoun-tain,Mason, or Marinakis Indeed, Respondent denominatesthe three as"working foremen" and as "low level supervisors " In the case of two ofthese production supeivisors,Martinez and Mendoza,Respondent notesthat they are mere conduits for information passed betweenmanagementpersonnel, who speak only English, and the work force,which ranges insize from 22 to 34 employees 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe intended to go to Mason and inquire about raises forall of them, as he had done in the past SSalazar had a conversation with Martnakis in late Oc-tober 1981, telling him that the employees wanted a payincrease.Martnakis promised to speak to LaFountainabout the matterIn lateNovember 1981, Salazar approached Masonand told him that employees were asking for a pay raise.Mason responded that he had already talked to LaFoun-tain and learned that the Respondent was not in a goodeconomic situation. Mason said he would talk it up withLaFountatn once more, but the employees would justhave to wait until the situation changedAlso in late November 1981 Salazar called the Union3and eventually spoke to its district director, Tony Rodri-guez, about the possibility of organizing Respondent'semployees. Rodriguez took no action at the time, butlater4mailed about 40 authorization card forms to Sala-zar for execution by the employees.Shortly after the new year Salazar and Rodriguez ar-ranged for a meeting between the Union and the employ-ees.The meeting was held on January 20, 1982, at theUnion's hallApproximately 10-13 employees,includingRobledo, attended and met with Rodriguez and anotherrepresentative of the Union named Perez. Rodriguezasked them to select a spokesman. Salazar was named bythe men Rodriguez explained to the employees that hewould mail authorization cards to Salazar, and how theywere to go about joining the Union and filing out the au-thorization cards. Before the meeting ended, they ar-ranged for another meeting to be held on Saturday, Feb-ruary 6, 1982.After receipt of the cards on January 24, Salazarbegan distributing them to other employees He did thisafter the first shift ended at 3.30 p m , meeting employeesabout half a block away from Respondent's facility. Overthe course of about 5 days he succeededin getting ap-proximately 18 cards filled out and executed Robledo se-cured another four or five signatures of employees onauthorization cards. After work on Friday, February 5,1982, Salazar was with a group of eight or,nine fellowemployees, helping two of them fill out an authorizationcard.They were by Salazar's automobile, about half ablock from Respondent's facility.While thereSalazarsaw LaFountain drive by very slowly, looking at thegroup. No authorization cards were visible as he passed,5as they would have been hidden.2While there was some question about just how much effort Salazarexpended on obtaining raises for anyone besides himself, it is nonethelessconceded by the Respondent's main witness on this point, Mason, thatSalazar did, in fact, seek raises for at least two other employees3Actually, he called the Union's affiliated local union For brevity'ssake i use the term "Union," when referring to either"Just how much later is unclear, as Salazar testified that he receivedthe cards on January 24, 1982, after the meeting between employees andRodriguez of January 20, 1982 1 find the discrepancy unimportant, but ifIwere to resolve this factual matter I would find Salazar's version morecredible than Rodriguez'5LaFountain admitted seeing employees gathered around a car parkeda few feet away from the facility, in apparent reference to the same inci-dentHe was not asked what he had observed Next day he instructedMason to make sure employees were not standing around drinking beerafter work I find no violation in this incidentAbout noon of thenextday, Saturday, February 6,1982, prefatorytomeetingwith the Union's representa-tives, Salazar and approximately 8 to 10 employees gath-ered at a park about 2 blocks away from Respondent'sfacilitySalazar noted that Supervisor Mendoza was alsopresent.6Mendoza, after initially indicating that he had merelyhappened on the employees' gathering in the park onFebruary 6, 1982, admitted he had overheard Robledoand another employee talking of the gathering,and thathe stopped at the park specifically to learn what the em-ployeeswere doing. He admitted that he stayed evenafter Salazar's challenge for about another 10minutes,and (going further than even Salazar's testimony)that heasked Salazar when he was going to start the meeting.He stated that he arrived with one Ramon RamirezSalazar asked Mendoza what he was doing there, and. .he told me he had his source of information.So then the rest of the companions were feelingnervous because he was there.Then, as the employees were leaving for the meeting, Sa-lazar told Ramon Ramirez to come along,only to hearMendoza tell Ramon RamirezDon't get involved, because there are problems thatyou're going to get in. We better leave.At that Mendoza and Ramon Ramirez left together.Mendoza's version of these(and relevant surroundingfacts) not onlyfailsto contradictSalazar's version, butconfirmed and fleshed out the factual scenario furnishedby Salazar. Thus, as examples of Mendoza's testimonybearing on the questions of Respondent's "knowledge"of the union activities of Salazar and the Respondent'ssurveillance of employee union activities, creating theimpression thereof, or interrogation of employees abouttheir union activities, the following are noted by me:(1)Mendoza, second shift supervisor admittedthat he and the other supervisors knew by late Jan-uary or early February, 1982 thatunion organizingwas underway, and that it had been initiated by em-ployees from the first shiftAs to whether or nothigher management officials also were possessed ofactual knowledge,he claimed ignorance,though heventured the opinion that they did not; but he wasdefinite in his admission that he and other supervi-sors knew that both Salazar and Robledo were in-volved with the Union(2)Mendoza admitted that on the way homefrom the gathering in the park on February 6, 19826Mendoza admitted his presence at the employees'meeting in thepark,and, a fortiori,his knowledge that Salazar and others were engagedin activities on behalf of the Union Indeed,he went further and admittedthat he had heard of an organizing effort as early as a Christmas party in1981, and that,among others,Salazar and Robledo had both then beeninvolved in the talk he overheard Further, Mendoza admitted thataround February 1, 1982, he observed Salazar attempting to bring author-ization cards into the facility,he instructed Salazar that if he wanted todo that he would have to do so outside As no violative conduct is al-leged in this last connection,Imake no finding JOE'S PLASTICS217he asked employee Ramon Ramirez if he was inter-ested in the Union, that he also asked why Ramirezhad come to the meeting, and that he also askedwhether Ramirez had signed an authorization cardMendoza testified that Ramirez was a "personal"friend of his, though not one who he socializedwith and that Ramirez denied to him that he hadany interest in the Union besides curiosity(3)Mendoza admitted that on Monday, February8,1982 he talked to Salazar and Robledo, askingthem how many signed authorization cards ob-tainedFurther, he admitted that despite Salazar'srejoinder that it was none of his business how manycards they'd obtained, he went further and askedhow their meeting had gone and what they'd talkedabout to again be met by Salazar's evasive answerof "nothing "On March 3, 1982, the Union's petition for representa-tion rights was filedAs part of the investigation of thepetition's validity the Regional Director of the Boardscheduled a hearing for March 23, 1982 Robledo wassubpoenaed as a witness for the Union He attended thehearing after showing the subpoena to LaFountain inorder to be excused from work.2ConclusionsRespondent argues vigorously that Mendoza, as wellas the other two first-line foremen, are not true supervi-sors in the sense that their knowledge should not beviewed as binding on the Respondent I disagree. Not-withstanding the fact that Salazar had a somewhatunique situation, taking him out of the "chain of com-mand," it cannot be seriously contended from this recordthat all three foremen had, and regularly used, variouspowers mentioned in Section 2(11) of the Act Indeed, itwas judicially admitted at the trial that, regarding Men-doza, the only "foreman," whose supervisory status isnow questioned, and who would have an impact on thedecision of this case, he is a supervisor of Respondentwithin the meaning of Section 2(11) of the Act and is anagent of Respondent within the meaning of Section 2(2)and (13) of the ActTaking Mendoza's candid testimony into account therecan be no doubt that at least some of Respondent's su-pervisors gained knowledge by late January or veryearly February 1982 that union organizational activitieswere under way among the employees and that Salazarwas the leader of the effort, with Robledo and others notfar behind. Despite the unanimity of Respondent's wit-nesses in denying that Respondent's management officialswere informed of these activities by Mendoza, or thatthey learned of them by other means before the filing ofthe petition, not only is there no clear warrant for failingto apply the normal rule, which permits me to imputethe knowledge of a supervisor to the Respondent's man-agement officials, but I would find that the facts, includ-ing the small size of the Respondent's plant and the de-monstrable case of communication there,7 preponderatein favor of an opposite conclusionThe trial itself furnished ample evidence that neithermanagement officials nor rank-and-file workers are soisolated by a language barrier, as portrayed by Respond-ent's arguments I reject the contention that the "fore-men" are, by virtue of being bilingual, utilized not astrue supervisors, but as mere conduits of information,which must necessarily pass from time to time betweenworker and manager. Throughout this trial the evidenceshowed many and varied instances where, when commu-nicationwas desired, it was immediately effected, evenwithout the need for an interpreterThus, when Mendoza questioned Salazar, Robledo, orRamirez, he violated the Act For, even under the prin-ciples announced inRossmore House,269NLRB 1176(1984), it is required that employees be open and partisanin their activities, or that the supervisor refrain fromovert threats, or other coercive conduct such as engag-ing in surveillance or the impression of surveillanceIconclude thatMendoza, however innocent in hisintent, allowed his curiosity too much leeway, and that itled to his violation of Section 8(a)(1) of the Act by inter-rogating employees, by creating the impression of sur-veillance by responding coyly to Salazar that he had hissources; by going out of his way to attend a gathering ofemployees who were considering the Union; by persist-ing in watching the assembled employees despite an ob-jection being voiced to his presence; and by actuallythreateningRamirez with "problems" if he "got in-volved."8C. The Warning SystemIt is alleged that in February 1982 Respondent institut-ed,and has since maintained, an employee warningsystem, and that it thereafter issued written warnings toemployee Salazar on February 19 and to employee Rob-ledo on March 17 and May 5, 1982, because the employ-ees engaged in union or other protected concerted activi-tiesInasmuch as it is not alleged that the establishment ofthe warning system was, in and of itself, violative of theAct, but only that application of the allegedly new warn-ing system to employees Salazar and Robledo was viola-tive of Section 8(a)(3) and (1) of the Act, specific discus-sion of the facts relating to either case would seem bestreserved to the portion of this decision dealing with eachsuch alleged discrimmatee. Due to the way the evidencewas presented, however, and the difficulty in separatingthe evidence, a description of the system and its oper-ation is appropriate at this pointIn the course of Salazar's testimony concerning eventsoccurring on the day of his discharge, he was questionedat some length about Mason's insistence that he signsome paper that Salazar himself denominated at various'SeeCoral GablesConvalescentHome,234 NLRB 1198 (1978),Friend-lyMarkets,224 NLRB 967, 969 (1976),Hadley Mfg Corp,108NLRB1641 (1954)8Although the depth of the friendship between Ramirez and Mendozaseems slight, no personal relationship would permit interrogation if ac-companied by such a threat 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtimes as a "warning" or an "arrest." Acknowledging thatboth Mason and Martnakis attempted to get him to signthe paper, and that they assured him that he could goback to work if he did so, as well as the fact that he re-fused to sign, Salazar was ultimately directed toward aconversation he had with Marinakis. He responded thatMarmakis had, in attempting to convince him to sign thepaper, explained to him, "Look, Luis, these are the newrules in the company. Now, if you miss or you don'tpunch a card, they're going to give you a warning." Fur-ther,Salazar testified that he had never been told byanyone of the existence of a system of written warningsby the Respondent prior to that timeLaFountain initially testified that the Respondent insti-tuted no new rules early in 1982 and posted no newrules.He stated, instead, that the rules were in existence,but were merely "organized" at thetime.He admittedthat they had never been disseminated to employees, atleast inwritten form In explanation, he testified thatMason and Marinakis were aware that the Respondenthad rules against drinking on the premises,gambling,horsing around, etc , but that in February 1982 employ-ees were informed of such rules through word of mouthfrom Mason and Martnakis At a later point in his testi-mony, LaFountain stated that there had been a meetingamong Matik, Marinakis, and himself prior to Salazar'sdischarge.He said that, while he could not recall theexact wording of the conversation, he did remember thathe told the group that the Respondent needed to have asystem-of written warnings and a system so that, whenthey had a problem, they had a file to go back to. Herecalled that this conversation was occasioned by Masontelling him that he had a problem with Salazar, and inbeing unable to find out where Salazar was located, andfailing to punch out on the time clock He acknowledgedthat prior to this time, no instructions had been given tosupervisors about giving written warnings to employees.Finally, regarding LaFountain's testimony, it was clearthat LaFountain gave an affidavit prior to the trial to arepresentative of the Board's regional office. Suffice it tosay that the-affidavit calls LaFountatn's initial testimonyon this point'into serious question confirming an alreadypoor impression I have formed from his demeanorThus, I have no hesitancy in determining that thewarning "system" was, in fact, "instituted," coincidentwith the Respondent's observation of the need thereforeduring the organizational campaign of February 1982.Although Marinakis testified that he had caused a supplyof warning forms to be purchased as far back as 1980, itis obvious from the testimony of both Mason and Marin-akis, both of whom I found to be generally credible wit-nesses, that no systems or guidelines on when to adminis-ter discipline, such as discharge, existed prior to Salazar'sdischarge, and that there were no firm policies regardingwritten warnings prior to that time.D. Salazar's Discharge1.FactsSalazar was employed by Respondent from April 1978until his discharge on February 22, 1982. Working on theday shift, he was classified as a mechanic and was pri-marily used to paint and repair trucks or forklifts.Throughout his tenure, apparently, Salazar was thoughtof as a skilled and valued employee by Mason, the man-ager,who seemed to have worked most closely withhim.These sentiments were held by Mason notwithstandinghis further view that Salazar's (a) repeated failure tohave his timecard properly punched, and (b) absencesfrom work caused recurrent problems. Mason testifiedthat he reminded Salazar on an average of twice permonth that he was required to punch his timecards sothatRespondent could have a proper basis for figuringhispay.And, recalledMason, Salazar's habit was tothereafter improve, but only for a short period of timebefore requiring yet another reminder.Summarizing,according to Mason, Salazar should beviewed as a valuable, albeit troublesome, employee, onewho tried the patience of management officials. For ex-ample, recounted Mason, Salazar demanded a raise of $2per hour in January 1982 and threatened to quit if he didnot get it. Mason later told LaFountain and Matik of Sa-lazar'sdemand, but recommended a raise of only 25cents per hour. Management agreed on a 25-cent raiseand Salazar, true to his word, quit.Subsequent discussionsin lateJanuary 1982 involvingMason, Matik, LaFountain, and Salazar led to Salazar'sreinstatement and acceptance of the 25-cent-per-hourraise.Mason, moreover, promised to review his positionin30 days, leaving open the possibility that Salazarwould then be given another raise of 25 cents per hour,providedSalazarshowed improvement in punching thetimeclock and in his attendance. Salazar agreedMasonwas admittedly rankled that Salazar had succeeded ingoing "over his head" and "undermining his authority."According to Mason, however, he was angrier yet be-cause it was necessary for him to "speak to" Salazar sev-eralmore times regarding "forgetfulness" between Janu-ary 26 and February 19, 1982.On Friday, February 19, 1982, Salazar was at work,and due to having a fever, sought to go home. Masonwas not there, so he spoke to one Bill Stephens, a driver-salesman who had been left in charge. Stephens readilygranted the request to go home an cautioned Salazar topunch out on the timeclock. Salazar then left.A few minutes later, however, Stephens walked out-side the office and observed Salazar talking to Marinakis.So he said to him that he had thought he was goinghome and asked if he had punched out yet. Martnakis re-sponded, saying that Salazar was first going to run anerrand for him. Stephens then agreed, but again cau-tioned Salazar to punch out and leave when the errandwas completed.Later that afternoon Stephens was touring the plantand was told that Salazar had gone home. On checkingto see the time of Salazar's departure, however, he notedthat Salazar had not punched out. Stephens pulled Sala-zar's card from the rack and later, having explained theevents to LaFountain, was instructed by LaFountain towrite out a warning to Salazar.9 Stephens did so, filling9LaFountain admitted these facts JOE'S PLASTICS219out a form entitled "Employee Reprimand"and check-ing a box entitled,"LeavingWork WithoutPermis-sion." t °The next day, a Saturday, while at Mason's son's wed-ding, LaFountain mentioned to Mason Salazar had leftwork the day before without punching out and that Ste-phens had written him a warning notice.LaFountaintold him to give it to Salazar on the following Monday.Mason agreed,but, reminding LaFountain that he had al-ready repeatedly talked to Salazar,asked for clarificationof his authority. LaFountain said he would leave it up toMason, and that, if necessary, he could fire Salazar.On Monday morning, February 22, 1982, Mason calledSalazar into an office and said he understood that he hadleftwithout punching out, that he had been told to do somany times,and that he had a written warning notice toremind himof it.Salazar questionedwhy he was beinggiven the warning,questioned why Stephens made it out,and why Mason had not made it out. Eventually, howev-er,Mason asked Salazar to sign it. Salazar refused re-peatedly, and ultimately told Mason that "I'm not gointto sign it. You can fire me if you want." i tMason obliged, saying "You're fired."However, moments later,Mason relented and said,"Luis [Salazar], why don't you sign it? Go back to workand we'll forget it." Salazar replied,"No, you fired me,that's it."Mason asked Salazar once again to change his'aThe form had no box for"failing to punch out"Nor did it haveany other box that might have labeled Salazar's offense more accurately.It did,however,have a space provided for an explanation of the offense;Stephens made no entry in this space." In all areas of conflict I have determined to credit Mason's testimo-ny over that of Salazar.Salazar denied this,as well as having many otherconflictswithMason's testimony,including the claim by Mason thatthere had been repeated warnings regarding his attendance and failure topunch the timeclock in early February 1982. 1 have considered the de-meanor of both men carefully,as well as the seeming probability,or lackthereof,of the facts in their testimony.Ihave determined to creditMason in any area of conflict with Salazar.Among the factors I haveused,separate and in addition to demeanor,indetermining to creditMason's testimonyoverthat of Salazar,is the fact that Salazar pleadedguilty to and was convicted of having,on August31, 1976,committedsecond-degree robbery Additionally,on October 9, 1980,Salazar pleadedguilty and was convicted of the felony of illegally obtaining welfare ben-efits.Iam aware that Respondent had knowledge of at least one suchconviction,and that it aided Salazar,but it does not follow that I am freeto ignore such convictions in making acredibilityassessment.Both con-victions rest on dishonest conduct,rather than violence that might resultfrom causes having little to do with honesty or veracity SeeScottGlassProducts,261 NLRB 906,916 (1982),for a fuller discussion of the properuse of such testimony in evaluating a witness'credibility.Having acknowledged that Salazar's prior felony convictions appear tome to fall within the scope of Fed R Evid 609(a),and that they are,therefore,both admissible and probative of impaired credibility on hispart,it should be emphasized that in assessing his credibility this was butone of several factors considered,and that his demeanor was a separateand distinct considerationAs an example of the"inherent probabilities"indicating that eitherMason'sor Salazar's testimony should be considered superior to theothers is my observation during trial that Salazar does, indeed,engage inthe very short of conduct attributed to him by Mason At one pointduring his testimony Salazar became angered at the questions directed athim and announced". . .Iam dust going to leave" (Tr 157)It provednecessary for counsel for the General Counsel to speak to Salazar in pri-vate in order to persuade him to stay and proceed with the trial.Thus, Ido not find it improbable that Mason encountered conduct such as re-peated threats to quit from Salazar,and that,in the end, he simplybecame fed up with themmind and sign the warning and Salazar again refused.Masonthen left to haveSalazar's final check made out.Afterinstructinga secretary to make out a check forSalazar,Masonfor the thirdtime asked Salazar to signthe letter.Salazar refused.Mason saidhe wasmaking abig mistake and thathe should forget it and go back towork. Mason toldSalazar thathis check would be readyin abouthalf an hour.Salazar thenleft,but returnedin about an hour and ahalf.Apparentlyduring thishour anda half Salazarsought out and talked to both Marinakisand Matik, butproved unsuccessful in havingMason's insistencethat thewarning notice be signed,overturned. Thus,Salazar, onhis return,toldMasonhe would nowgo ahead and signthe warning notice andreturn to work.Mason respondedthathe was now refusingto take him back.2.ConclusionsAs shown above,Ihave found that the Respondentknew of Salazar's activities on behalf of the Union wellin advance of when its officials were willing to admit. Ihave also found that the warning system was, at theleast,"dusted off' and revitalized because of Salazar'sactivities.Ihave also found that the Respondent, whilenot mounting a campaign against unionism,which wouldaccurately be called either forceful or vitriolic, did,nonetheless,commit some violations of Section 8(a)(1) ofthe Act.Accordingly,Ibelieve that all the necessary ingredi-ents exist for a finding that Salazar's discharge was moti-vated by considerations that are illegal,i.e.,retaliationfor having engaged in union activities.And, had the factshere shown simply a naked discharge,or one artfullycloaked with pretext, I might well have reached thatfinding.But I findI am unableto do so. Thiswas not a simpledischarge of a union adherent at the first chance present-ed.Nor was there much of a pretext credibly presented,for I have not relied on LaFountain's testimony regard-ing either the prior existence or usage of a "disciplinarysystem"that provided for "warnings."Instead,Ihave discounted much of what both La-Fountain and Salazar testified to, finding their credibilityto be far inferior to that of Mason's.And, if Mason is credited, as he is by me, the entirematter becomes far less sinister. True, there was bothknowledge of Salazar's activities and violations of Sec-tion 8(a)(1). But my impression of the overall evidence inthis case was that Respondent,whether acting throughMendoza, LaFountain,or Matik was not so much a con-scious and deliberate lawbreaker as a bumbler.And, al-though I recognizethe verylimited impact such a find-ing should have on allegations of 8(a)(1) violations, I finditof some moment when deciding what the Employer'sintent or motive was, as required in allegations of viola-tions of Section 8(a)(3) such as this.I am convinced that Mason's account of his repetitivechanges of heart with Salazar was essentially true. Thataccount received partial corroboration from Marinakis,another credible witness.Thatbeing so, I find myself un-willing to substitutemy own judgment for that of 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMason's. Although one person's sense of when "enoughisenough"may legitimatelydifferfrom another's, andwhile there are clearly suspicious circumstances sur-rounding and leading up to Salazar's discharge,Ido notfind that the facts here are sufficiently strong to belieMason's testimony. There are no rules that require anemployer to repeatedly reoffer a position to one who hasbeen discharged,regardless of the merits of a dischargeFor if the employee repeatedly -refuses to acknowledgevalid disciplinary warnings,and still later refuses repeat-ed offers of reemployment, all of which I find that Sala-zar did,he must accept the danger that at some point theemployer may well change his mind,and close the doorpermanently,as I find Mason did.Accordingly, I find and conclude that it has not beenproven that Salazar's discharge was violative of the Act.E The Meeting of March 301.FactsThe complaint alleges that on or about March 30,1982, the Respondent, through LaFountain and Matik,solicited employee grievances,promised to remedy them,and promised increased benefits after a Board-conductedelection was completed.At the trial, employee Ivan Ospina was led throughtestimony that he attended meetings at the Respondentduring which the Union was discussed, that the first oftwo or three such meetings occurred on March 30, 1982,that he was notified of the meeting by a notice in thelunchroom,and that the notice termed the meeting a"safety" meeting. He recalled that he went to the meet-ing around 9 o'clock in the morning and found that theRespondent was represented by LaFountain and some-one , named Ron, presumably the other owner, RonMatik.He stated that there were about 12 employeespresent,all from the morning shift He recalled that La-Fountain stated that coffee and donuts were available for"those who wished them.Ospina stated that no such re-freshments had been offered at any prior meetings, andadmitted that he could not recall what was said, thoughhe estimated the length of the meeting at an hour to anhour and a half. He did later recall that LaFountain saidthat he was going to talk about the Union and that thoseemployees who did not agree could leave No one left.He recalled LaFountain speaking of the disadvantages oftheUnion,and saying that, if the Union came in, itwould demand more from the Respondent than it couldafford, and that there would have to be a strike. LaFoun-tain was quoted as having stated that if they had a striketheRespondentwould continue operationsWithprompting, Ospina recalled that employee Robledo askedLaFountain what the meeting had to do with safety sincethe only item of discussion was the Union Ospina thengave a somewhat confused account of LaFountain an-swering that the employees were to tell the Respondentwhat they needed to have in order to be able to workbetter; the employees were instructed to write it down.Through an interpreter,the employees responded to La-Fountain and stated that they needed the forklift trucksnot to spill oil, that some employees needed more lightwith which to do their work, while others needed workgloves or ear protectors.Ospina readily admitted to understanding practicallyno English, but that LaFountain has spoken in Englishand that LaFountain's words had been translated.Employee Robledo testified that he was present at thesamemeeting with Ospina, attended by personnel fromthemorning shift on March 30, 1982. He recalled La-Fountain being there and speakingthroughan interpreta-tor named Montalvo Like Ospina, he recalled coffee anddonuts being made available, unlike any other meetingconducted by the Company. He recalled LaFountainspeaking about the Union and, further, that he asked La-Fountain why he was speaking about the Union in lightof the fact that the notice of the meeting had stated onlythat it would deal with safety He said that LaFountaintold him that he could leave if he wished to do so. Rob-ledo, unlike Ospina, stated that Ospina asked LaFountainthe same question But, like Ospina, he recalled LaFoun-tain asking what it was they needed to do their work andthat the employees responded that they needed workgloves and hearing protectors. Finally, unlike Ospina,Robledo testified that Matik also spoke at thismeeting;according to Robledo, Matik said that there would be nopay increase until after the election was over.LaFountain readily admitted that such a meeting washeld, as did Matik. Indeed, LaFountain went further andadmitted that a second meeting was held for the secondshift and much of the same points were made to the em-ployees at the timeLaFountain recalled that the meeting lasted about anhour, that he told the employees through an interpreter,Montalvo, that those who wanted to stay could do soand that those who wanted to leave could also do so Herecalled that none of the approximately 10 employeesleft.He acknowledged the essential accuracy of Roble-do's testimony that at one point Robledo asked why theywere talking about the Union when this was supposed tobe a safety meeting According to LaFountain, he re-sponded that they were going to talk about both itemsLaFountain acknowledged employee problems relatingto such items as forklifts and grinders These were dis-cussed and employee comments regarding safety prob-lems were solicited. LaFountain told the employees simi-larmeetings would be conducted in the future ThoughLaFountain claimed such meetings had been conductedin the past, he could not recall any specificsMatik's testimonywas not markedly different Itshould be noted that he was not asked about, and there-fore did not deny, that he told the employees that noraise could be given until after the election2ConclusionsI conclude from the above that such meetings were, infact,unusualand had not previously involved employeesto the extent shown by the testimony. I am dubiousabout the reliability of Ospina's testimony due to my im-pression that he had a very poor understanding of whatwas actually occurring, due perhaps to his language diffi-culties, or perhaps, to a vague recollection JOE'S PLASTICSIn light, however, of the partial corroboration suppliedby Robledo, and the fact that the major details of thesemeetings were essentially uncontroverted by either. La-Fountain or Matik, I find that they occurred essentiallyas described by Ospina.Accordingly, I find that the Respondent did indeedgrant the benefit, however minimal it may seem, of re-freshments at a meeting of employees to discuss safety.In fact, the meeting turned out to be primarily concernedwith the Union, and resulted in employees being solicitedto list their employment needs, some of which had to dowith increased safety Such matters constituted griev-ances of the employees, and their solicitation and impliedpromise of remedial action on the part of the Respond-ent,which I also find to have occurred, was violative ofSection 8(a)(1) of the Act.F Allegations Concerning Robledo1It is alleged that on or about April 13, 1982, Marina-kis interrogated Robledo and threatened him with repris-als for supporting the UnionRobledo's version was as follows- Around April 12,1982, as he was leaving the plant at the end of this shift,Marmakis asked him if he was going to be the Union'sobserver in the election scheduled for April 15. Robledoreplied that he was prompting Marmakis to say that hewas making a big mistake and that he would probablyhave a big problem if the Union did not win Robledononetheless stated his intention to go ahead and supportthe Union, which provoked another warning from Mar-makis that it would prove to be a problem for him.Marinakis' version is as follows According to Marina-kis itwas Robledo who started the conversation Rob-ledo simply told him that he would be the Union's ob-server at the upcoming election, since Salazar was nolonger employed there. Further, he recalled that Rob-ledo volunteered that, if the Union lost the election, hewould probably resignMarinakis claimed that he cut theconversation short, explaining to Robledo that he wasnot allowed to discuss the matter with him.2. It is further alleged that on or about April 15, 1982,Marinakis asked Robledo if he was going to quit work-ing for the Respondent, since the Union has lost theBoard-conducted election earlier that day.Robledo's version was as follows. The NLRB's elec-tionwas conducted on a payday Between 3.30 and 4p.m., after the voting was over and the Union had lostthe election, Robledo was on his way out of the Re-spondent's facility and stopped by Marmakis' office toask him about his paycheck Marmakis asked him if hewanted two checks. Robledo inquired as to why Marma-kiswould ask that question. Marinakis responded that,since Robledo had previously told him that if the Uniondid not come in he was going to look for another job, hethought that Robledo might be quitting. Robledo statedthatMarmakis insisted on attempting to hand him twochecks thereafter.Robledo asked Marmakis if he wasbeing fired, and Marmakis replied negatively, saying onlythatRobledo had told him that he would not return iftheUnion did not succeed in securing representationrightsFinally,Robledo told Marmakis that he wouldaccept two checks only if he was being fired, but if he221was not being fired, Marinakis should simply give himthe check for the week he had worked and that hewould show up for work the following day At that,Marmakis went to the office, got Robledo's check, andgave it to him without any further statement.Marmakis' version was as follows- Mannakis readilyadmitted that Robledo came to him and told him beforethe election that he was going to be the Union's observerat the election. Marmakis also acknowledged that follow-ing the election on April 15, 1982, as he was giving Rob-ledo his check, he asked him if he wanted both checks,and that he did, in fact, refer to their previous conversa-tion (wherein Robledo had told him that he would quit ifthe Union was not successful).3It is alleged that the Respondent issued writtenwarnings to Robledo on March 17 and May 5, 1982, be-cause of his engagement in union or concerted protectedactivitiesHaving previously dealt with the general subjectmatter of the way in which the "warning system" wasinstituted, I shall now detail the way in which it was ap-plied to RobledoAccording to Robledo it was not during March thathe received his first written warning, but sometime inMay 1982. As he recalled it, Marinakis simply presentedhim with a piece of paper to sign that warned him forhaving arrived late three times that same week Hesigned it.He admitted that he had arrived late threetimes, that week, though he claimed that he was late byonly a minute or two each time, that such tardiness hadpreviously been tolerated, and that he had never beenpreviously warned either in writing or verballyRobledo testified that his second warning was receivedsometime in June or July 1982 from Alfredo Cano,hisforeman According to Robledo, Cano checked a paper,handed it to Robledo, and told him to sign it. On lookingat it, Robledo saw that it was a warning for having beingabsent from work the day before Robledo protestedthat,while he had been absent, he had a good excuse,and that he had given notification 2 days before that hewas going to be absent. He explained that the reason hedid not come to work was that his car had broken downand that he had nothing to get around in. Robledo andCano then went to Marmakis' office, where Marinakisasked him why he could not get a ride into work. Rob-ledo explained that he had not wanted to bother hisneighbors to bring him in late at night. Ultimately, Mar-makis told him that he did not feel that he had a goodexcuse. Robledo then signed the warning.Marmakis' version-Marmakis acknowledged that heissued a written warning to Robledo for having arrivedlate for work He acknowledged that this was the firstwarning that he had issued to any employee since some-time in 1980 or 1981. He further acknowledged thatother employees arrived late for work sometimes Marm-akis stated that the warning was given on the date as-signed it by the complaint, rather than in May as Rob-ledo had recalled it He also explained that the warninghad been given after Robledo was late for work fourtimes in one week, rather than the three times acknowl-edged by Robledo. He explained that sometime before 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat time, on a weekend, he spoke to Robledo and urgedhim to report on time, but that other times when he triedto talk with Robledo,Robledo would just walk awayfrom him.4. It is alleged that on or about April 23, 1982, Re-spondent transferred Robledo from the day shift to thenight shift and assigned him more onerous dutiesAccording to Robledo,he was notified by Marinakisof a change in his shift about 2 to 3 weeks after the elec-tionRobledo stated that he was told of the change inshift on a Friday and advised to begin on the followingMonday, and that it was explained by Marinakis that hehad orders to make the change because Robledo had lessseniority than other forklift drivers.Robledo said that hethen protested that he had greater seniority than anotheremployee,whereuponMarmakis stated that he wasunsure and would check it. As a result Robledo was, infact,transferred to the night shift and given, for the nextseveral weeks, duties of feeding material into a grinder.Although Robledo received a pay raise as a result of thisshift change it seems to be true that he did not like thechange.Marinakis,on the other hand,testified that it was nec-essary to transfer someone to the night shift because anemployee from that shift was being moved to the dayshift to take Salazar'splace following Salazar's termina-tion.He further testified that a management meeting wasconducted and, as a result of the meeting,itwas deter-mined that Robledo'sexperience best qualified him forthe tasks a worker would encounter at night Marinakisclaimed that,generally speaking, when transferring em-ployees the Respondent attempted to observe seniority,but that sometimes it proved impossibleMarinakis testi-fied that,in this case,as he normally does,he spoke toRobledo before the transfer was effected. On this subjectMarmakis testified as follows.He didn't really object.He didn'treally agree.He really didn't say he didn't want to .Q. What did you say to him on this occasion?A I told him, "I need you on our third shiftright nowWe're having a few problems.Bear withme." You know, "I need you."Q. What did he say?A.He didn'tsay too much.He really didn'targue with me or anything."Okay."Q.Why was he the choice as opposed to some-body else? ,A. He is very knowledgeable in the plasticsQ.Did he have more knowledge than someoneelse might have?A. No. Let me explain this to youYou have your guys on the machines. They runbasicmaterials and stuff. The guys in the grindingroom might be-styrine [ph] over here, polyetho-lene [ph] over here, key resin over here You knowwhat I mean?They don't really know the differ-ence.When this material goes through the lines, itgoes in the machine they run. But this material goesthrough the line, gets mixed with other materials. Itcould be a problem of 10, maybe 12, maybe more,thousands pounds.And Ricky[Robledo] beingthere, he woud know the operation.And know thematerial that's going to those machines. And weneed this Cano was good,but as far as knowing thematerial itself,he's a better man for the job.Q And was Ramon Figueroa a good man forthat job as well?A. He was.He was a pretty good man, too.Q But then he was transferred?A. YeahTo the mechanicsRobledo recalled no such conversation with Marinakis,butwhen asked if he never complained about beingtransferred to the night shift, he could only point to aconversationwithMarinakis,LaFountain,andRonMatik some 4 to 6 weeks after being transferred to thenight shift.According to Robledo,he asked him why hewas changed over to the night shift,and why they didnot lay him off and give him his papers so that he couldcollect unemploymentHe said that he no longer feltneeded by the Company and that he did not want towork for them any longerAlthough details are not known,it is clear that Roble-do's employment with the Respondent ended shortlythereafter for reasons having nothing to do with thiscase.No claim has been advanced that Robledo's em-ployment was unlawfully ended,or that he was con-structively discharged.5.Conclusions Regarding Allegations ConcerningRobledoIam unpersuaded that the General Counsel hasproven any element of her case on the allegations havingto do with Robledo. In each instance where conflict be-tween Robledo and the Respondent existed, it cameabout as a result of differing recollections of events be-tween Robledo and Marmakis In this case I make allsuch resolutions in favor of Marmakis'credibility andagainst Robledo. Marinakis gave every appearance of at-tempting to answer truthfully and straightforwardly,even admitting a number of items that had an apparentlydamaging effect He projected an impression of truthful-ness as he testified.On the other hand, Robledo's testimony was flawed inan overall senseHe was repeatedly vague about itemsone would except him to remember It was repeatedly,and quite apparently,necessary for counsel for the Gen-eral Counsel to lead him on important points, despite myadmonitions to refrain therefromIt seems clear that if Marmakis' testimony is creditedover Robledo's as it is, each of the instances of allegedviolation testified to by Robledo must fall I so find andconcludeTHE REMEDYHaving found that Respondent violated Section 8(a)(1)of theAct, Ishall recommend that Respondent cease addesist therefrom and take certain affirmative action nec-essary to effectuate the policiesof the Act JOE'S PLASTICS223CONCLUSIONS OF LAW1.Respondent,Joe'sPlastics, Inc., is an employer en-gaged in commerce within the meaningof Section 2(2),(6), and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.TheRespondent has violated Section8(a)(1) of theAct byinterrogating employees concerning their own orother employees'union activities,leanings,or sympa-thies, by engaging in surveillance of such activities or bycreating the impression among its employees that it wasengaging in surveillance of such activities; by threateningreprisals against employees for having engaged in unionor other protected concerted activities, by granting bene-fits; and by soliciting grievances and impliedly promisingto remedy the same4.Respondent has not violated the Act except as spe-cifically found above.[Recommended Order omitted from publication ]